Title: Tuesday August 29th 1780.
From: Adams, John Quincy
To: 


       This morning Mr. Le Roi came here and also Mr. Guild. Mr. Guild dined here and drank tea here. At about tea time Mr. LeRoi came here. He has recieved a letter from Bruxelles in which there is some good news and an Extract of which I will now take.
       Extract of a Letter from Bruxelles August 27th. 1780.
       The English Post due three days ago is not yet arrived but by a private Conveyance we learn that the English Admiralty have received certain advice that their fleet bound to the West Indias consisting of fifty four Sail with a regiment of Soldiers on board convoy’d by a Ship of the line and a frigate and accompanied by five East India Ships had, on the 8th Instant in Lat. 36:40 and Long 15 West fallen into the combined French and Spanish fleet from Cadiz, and that almost the whole convoy was taken.
       After tea Pappa went out with Mr. Le Roi and Mr. Guile and got back at about 8 o clock.
      